
	

113 HR 5272 PCS: To prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes.
U.S. House of Representatives
2014-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 551113th CONGRESS
		2d Session
		H. R. 5272
		IN THE SENATE OF THE UNITED STATES
		August 5 (legislative day, August 1), 2014Received; read the first timeSeptember 8, 2014Read the second time and placed on the calendarAN ACT
		To prohibit certain actions with respect to deferred action for aliens not lawfully present in the
			 United States, and for other purposes.
	
	
		1.Limitation on Deferred Action for Childhood Arrivals; restrictions on employment authorization for
			 aliens not in lawful statusNo agency or instrumentality of the Federal Government may use Federal funding or resources after
			 July 30, 2014—
			(1)to consider or adjudicate any new or previously denied application of any alien requesting
			 consideration of deferred action for childhood arrivals, as authorized by
			 Executive memorandum dated June 15, 2012 and effective on August 15, 2012
			 (or by any other succeeding Executive memorandum or policy authorizing a
			 similar program);
			(2)to newly authorize deferred action for any class of aliens not lawfully present in the United
			 States; or
			(3)to authorize any alien to work in the United States if such alien—
				(A)was not lawfully admitted into the United States in compliance with the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.); and
				(B)is not in lawful status in the United States on the date of the enactment of this Act.
				
	Passed the House of Representatives August 1, 2014.Karen L. Haas,Clerk
	September 8, 2014Read the second time and placed on the calendar
